Case 1:20-cv-02645-RLY-TAB Document 1 Filed 10/12/20 Page 1 of 4 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

JAZZY A. DAVIS,                                 )
                                                )
               Plaintiff,                       )
                                                )
       vs.                                      )       Cause No. 1:20-cv-2645
                                                )
T&C CIRCLE MANAGEMENT, INC.                     )
d/b/a MCDONALD’S,                               )
                                                )
               Defendant.                       )

         COMPLAINT FOR DAMAGES AND DEMAND FOR TRIAL BY JURY

       Comes now the Plaintiff, Jazzy A. Davis, by the undersigned Counsel, and for her

Complaint for Damages and Demand for Trial by Jury states and alleges as follows:

                                       I. Parties and Venue

       1. Plaintiff Jazzy A. Davis (“Davis”) is an individual residing in Indianapolis and the

Southern District of Indiana.

       2. T&C Circle Management, Inc. d/b/a McDonald’s (“McDonald’s”) is a franchisee of

McDonald’s Corporation, with a place of business at 1934 North Shadeland Avenue, Indianapolis,

IN 46219 in the Southern District of Indiana.

       3. This Court has venue over the claims asserted herein because the unlawful business

practice occurred in the Southern District of Indiana and both parties are residents of the Southern

District of Indiana.

                                           II. Jurisdiction

       4. This cause of action arises under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §

2000e et seq., and 42 U.S.C. § 1981.

       5. This Court has jurisdiction over the Federal Question pursuant to 28 U.S.C. § 1343.



                                                    1
Case 1:20-cv-02645-RLY-TAB Document 1 Filed 10/12/20 Page 2 of 4 PageID #: 2




        6. This Court has jurisdiction over the supplemental state claims pursuant to 28 U.S.C. §

1367.

                                             III. Facts

        7. Davis was hired to a position of Crew Member at McDonald’s located at 1934 North

Shadeland Avenue, Indianapolis, IN 46219 on approximately June 27, 2020.

        8. Davis is African American.

        9. Davis is a female.

        10. Davis is a Lesbian.

        11. On about July 7, 2020, while at work, a manager named Betsy pulled Davis’ pants

down, exposing her genitals. Shocked, Davis went outside for a smoke break. When she returned,

Betsy did the same thing, again exposing Davis’ genitals.

        12. Davis reported Betsy’s conduct to another manager, Jonatia, as well as several co-

workers. One of Davis’ co-workers told Davis that Betsy was well known for inappropriately

touching people. No actions were taken to stop the harassment.

        13. Soon afterward, Betsy began treating Davis differently. Specifically, she started

charging her for meals that other employees who were not African American, not Lesbian, not

female, and had not reported sexual harassment were not charged for. She also insisted that Davis

walk with her hands straight down her sides, which her compatriots were not required to do.

        14. Davis requested a shift change, but McDonald’s refused.

        15. Davis continued to be harassed and assaulted. On one occasion in mid-July, 2020 a

group of crew members threatened to beat her up. Later, Betsy put her hands around Davis’ neck.

On about July 20, 2020, a group of Hispanic crew members who did not speak English laughed at

pointed at Davis.




                                                2
Case 1:20-cv-02645-RLY-TAB Document 1 Filed 10/12/20 Page 3 of 4 PageID #: 3




        16. Shortly thereafter, Davis spoke to the EEOC about filing a charge of discrimination.

        17. On July 27, 2020, Davis spoke with the General Manager named Matt. Davis told Matt

that she felt she was being treated differently from her non-Lesbian, non-female, non-African

American co-workers as a result of the actions described herein. She also told Matt that she had

approached the EEOC about filing a Charge of Discrimination.

        18. Knowing full well that Davis had had run-ins with people of a different race, that she

was not liked because of her sexual orientation and sex, and that Davis had spoken to the EEOC,

Matt then fired Davis.

                                             IV. Claims

        19. Davis was sexually harassed when she was made the object of severe and unwanted

sexual advances by Betsy.

        20. Betsy committed battery against Davis when she pulled her pants down and grabbed

her by the neck. McDonald’s is liable for Betsy’s actions under respondeat superior.

        21. McDonald’s retaliated against Davis when her free meals were taken away.

        22. McDonald’s discriminated against Davis by firing her on account of her sexual

orientation and sex.

        23. McDonald’s discriminated against Davis by firing her on account of her race.

        24. McDonald’s retaliated against Davis by firing her in retaliation for speaking to the

EEOC.

                                  V. Demand for Trial by Jury

        25. Davis demands Trial by Jury on all matters so triable.

        WHEREFORE, Plaintiff demands:

               A. Trial by Jury




                                                 3
Case 1:20-cv-02645-RLY-TAB Document 1 Filed 10/12/20 Page 4 of 4 PageID #: 4




              B. Compensatory Damages

              C. Punitive Damages

              D. Attorneys’ Fees

              E. All other relief just and proper

                                                    Respectfully submitted,

                                                    ROBERTS LITIGATION GROUP

                                                    /s/ Adam Lenkowsky
                                                    Adam Lenkowsky, Ind. Atty. No. 24277-49
                                                    Attorney for Plaintiff Jazzy A. Davis

Adam Lenkowsky
ROBERTS LITIGATION GROUP
118 North Delaware Street
Indianapolis, IN 46204
Telephone:     (317) 631-0172
Facsimile:     (317) 631-0178
Email:         alenkowsky@robertslitigation.com




                                               4
